DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 9, 10, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eivaz (US#2020/0107663).
Regarding claim 1, Eivaz discloses a package securing container comprising: a container body defining an interior cavity; a lid 203 hinged to the container body; a locking mechanism 214,215 for securing the lid to the container body; a user input component 205 in electronic communication with the locking mechanism; and a securing strap 207 attachable to the container body for securing the container body to a fixed object.  
Regarding claim 2, wherein the container body comprises a front wall 209a comprising an upper lip 202 (Fig. 8).  
Regarding claim 3, wherein the upper lip is penetrated by a “key port” (holes for receiving pins 215, [0057]).  
Regarding claim 4, further comprising a strap attachment component 106 (Fig. 2) attached to the container body.  
Regarding claim 6, wherein the locking mechanism 214,215 comprises an electrical locking element (in electronic communication with electronic component 205) housed within the lid (e.g. see Fig. 8).  
Regarding claim 9, wherein the securing strap is cut-resistant (metal, [0030], lines 5-7).  
Regarding claim 10, Eivaz discloses a package securing container comprising: a container body defining an interior cavity, the container body comprising a front wall 209a and a pair of sidewalls (210a right sidewall and 209b rear sidewall; a lid 203 hinged to the container body; a locking mechanism 214,215 for securing the lid to the container body; a strap attachment 106 (Fig. 2) component attached to one of the sidewalls (rear sidewall); a user input component 205 in electronic communication with the locking mechanism; and a securing strap 207 attachable to the strap attachment component for securing the container body to a fixed object.  
Regarding claim 12, wherein the user input component 205 comprises a keypad.  
Regarding claim 14, wherein the securing strap comprises a “quick” release end for engaging the fixed object, see [0032] key release of engagement element from mounting plate. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Eivaz (US#2020/0107663) in view of Nooner (US#6604390).
Regarding claims 5 and 15, Eivaz fails to disclose wherein the strap attachment component comprises a handle plate attached to the container body and a locking rod securable to the handle plate for engaging the securing strap.  However, as evidenced by Fig. 8 of Nooner, such a configuration is known in the securing strap art, see handle plate attached to container body 12 and a locking rod 25 securable to the handle plate for engaging the securing strap 20,30.  Therefore, as evidenced Nooner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eivaz by replacing its strap attachment component with a handle plate attached to the container body and a locking rod securable to the handle plate for engaging the securing strap.  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (See MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The substitution of the handle plate attached to the container body and a locking rod securable to the handle plate for engaging the securing strap would facilitate pulling the container for transport or relocation.
Regarding claim 13, Eivaz fails to disclose wherein the securing strap comprises a fixed loop end for engaging the strap attachment component.  However, as evidenced by Fig. 8 of Nooner, such a configuration is known in the securing strap art, see securing strap 20 comprising a fixed loop end 20A for engaging the strap attachment component 25,30.  Therefore, as evidenced Nooner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eivaz by replacing its securing strap with a strap having a fixed loop end for engaging the strap attachment component.  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (See MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The substitution of the securing strap having a fixed loop end for engaging the strap attachment component would enhance securement of the strap to the container.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Eivaz (US#2020/0107663) in view of Eveloff (US#2018/0070753).
Regarding claim 7, Eivaz fails to disclose a messaging element attached to the lid.  However, as evidenced by Eveloff, such a configuration is known in the package securing container art, see display screen 310 located on lid 104 for displaying messaging [0041].  Therefore, as evidenced by Eveloff, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eivaz by including a messaging element attached to the lid.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the messaging element would enable the container to display messages, alerts, or other information to the user.
Regarding claim 16, Eivaz fails to disclose an alarm system component in electronic communication with the user input component.  However, as evidenced by Eveloff, such a configuration is known in the package securing container art, see Fig. 3 and alarm system 326 in communication via CPU 302 with user input component 308.  Therefore, as evidenced by Eveloff, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eivaz by including an alarm system component in electronic communication with the user input component.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the an alarm system component in electronic communication with the user input component would enhance the security of the container.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Eivaz (US#2020/0107663) in view of Richardson et al. (US#2020/0005238).
Regarding claim 8, Eivaz fails to disclose a pair of wheels attached to the container body.  However, as evidenced by Richardson, such a configuration is known in the package securing container art, see wheels for relocation [0085].  Therefore, as evidenced by Richardson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eivaz by including a pair of wheels attached to the container body.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the wheels would facilitate relocation of the container in the assembled state if desired.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Eivaz (US#2020/0107663) in view of Kucharczyk et al. (US#2001/0050615).
Regarding claim 11, Eivaz fails to disclose wherein the user input component comprises a display.  However, as evidenced by Kucharczyk, such a configuration is known, see user input component 16 (Fig. 1) including a keypad with display.  Therefore, as evidenced by Kucharczyk, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eivaz by including a display for the user input component.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the keypad display would allow for visual indication of the entered combination to facilitate locking/unlocking.  

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eivaz (US#2020/0107663) in view of Kucharczyk et al. (US#2001/0050615), in view of Nooner (US#6604390), and further in view of Eveloff (US#2018/0070753).
Regarding claim 17, Eivaz discloses a package securing container comprising: a container body defining an interior cavity, the container body comprising a front wall 209a, a back wall 209b, and a pair of sidewalls 210a-b; a lid 203 hinged to the back wall; a locking mechanism 214,215 comprising an electrical locking element for securing the lid to the container body; a strap attachment component 106 attached to the back wall; a user input component 205 comprising a keypad in electronic communication with the locking mechanism; and a securing strap 207 attachable to the strap attachment component for securing the container body to a fixed object.  
Eivaz fails to disclose wherein the user input component comprises a display.  However, as evidenced by Kucharczyk, such a configuration is known, see user input component 16 (Fig. 1) including a keypad with display.  Therefore, as evidenced by Kucharczyk, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eivaz by including a display for the user input component.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the keypad display would allow for visual indication of the entered combination to facilitate locking/unlocking.  
Eivaz discloses the strap attachment component 106 attached to a back wall as opposed to one of the sidewalls.  However, as evidenced by Nooner, such a configuration is known in the securing strap art, see Fig. 8 and strap attachment component 25,30 attached to a sidewall of the container 12.  Therefore, as evidenced Nooner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eivaz by replacing back strap attachment component with a sidewall strap attachment component.  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (See MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The substitution of the sidewall strap attachment component would allow for flush mounting of the rear wall to a supporting surface to further anchor the container.
Eivaz fails to disclose an alarm system component in electronic communication with the user input component. However, as evidenced by Eveloff, such a configuration is known in the package securing container art, see Fig. 3 and alarm system 326 in communication via CPU 302 with user input component 308.  Therefore, as evidenced by Eveloff, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eivaz by including an alarm system component in electronic communication with the user input component.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the an alarm system component in electronic communication with the user input component would enhance the security of the container.
Regarding claim 18, Eveloff teaches wherein the alarm system component comprises a motion sensor ([0089], lines 7-10).  
Regarding claim 19, Eveloff teaches wherein the alarm system component comprises an audible alarm ([0089], lines 13-18).  
Regarding claim 20, Eveloff teaches wherein the alarm system component comprises a vibrating mechanism ([0089], lines 7-10).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677